Citation Nr: 1526569	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to a disability rating greater than 20 percent for thoracolumbar spine scoliosis, status post lumbar spine fusion, with degenerative disc disease and arthritis.  

3.  Entitlement to a disability rating greater than 10 percent for right lower autonomic neuropathy.  

4.  Entitlement to a disability rating greater than 10 percent for left ulnar neuropathy.  

5.  Entitlement to a disability rating greater than 10 percent for right knee patellofemoral syndrome.  

6.  Entitlement to a disability rating greater than 10 percent for left knee patellofemoral syndrome.  

7.  Entitlement to a compensable disability rating prior to June 26, 2013, and to a disability rating greater than 10 percent thereafter, for bilateral pes planus.  

8.  Entitlement to a compensable disability rating for service-connected right fourth (ring) finger fracture, with scar.  

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due exclusively to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1968 to September 1969, and from July 1976 to August 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issues of entitlement to service connection for a cervical spine disability and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's service-connected thoracolumbar spine scoliosis, status post lumbar spine fusion, with degenerative disc disease and arthritis, has been characterized by, at worst, limitation of motion and complaints of radiating, low back pain, forward flexion of the thoracolumbar spine to 90 degrees or more without objective evidence of painful motion, and a scar that is not painful or unstable and with a total area not greater than 39 square centimeters.  

2.  Throughout the course of the appeal, the Veteran's service-connected right lower extremity autonomic neuropathy is manifested by at worst, complaints of pain, warm temperature, and burning, with hypoactive reflexes in the right knee and ankle shown in June 26, 2013.  

3.  As of June 26, 2013, the Veteran's service-connected left ulnar neuropathy is manifested by moderate constant pain, as well as additional and increased symptoms of numbness, paresthesias, and decreased light touch sensation in the hand and fingers, including at the base of the right thumb, which more nearly approximates moderate disability of the ulnar nerve.  

4.  Throughout the course of the appeal, the Veteran's service-connected right and left knee patellofemoral syndrome disabilities are manifested by, at worst, pain, particularly in the right knee and after exercise, subjective reports of bilateral knee laxity, occasional reports of popping and clicking, objective evidence of painful motion in the right knee at zero degrees, and bilateral knee flexion limited to no less than 135 degrees.  

5.  Prior to June 26, 2013, the Veteran's bilateral pes planus was manifested by, at worst, mild symptoms of discomfort and stiffness in the morning and pain after running and exercising that were relieved by inserts, special shoes, and stretching.  

6.  From June 26, 2013, the Veteran's bilateral pes planus is manifested by daily pain in both arches and objective evidence of accentuated pain on use and manipulation of the feet and the weight-bearing line over and medial to the great toe.    

7.  During the appeal period, the Veteran's residual right fourth (ring) finger fracture has been manifested by limitation of motion in the right ring finger, but the evidence does not show his limited motion is manifested by a gap of one inch between the ring fingertip and thumb or the proximal transverse crease of the palm.    


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for thoracolumbar spine scoliosis, status post lumbar spine fusion, with degenerative disc disease and arthritis, are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5237 (2014).

2.  The criteria for a disability rating greater than 10 percent for right lower extremity autonomic neuropathy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Codes (DCs) 8520, 8521, 8526 (2014).

3.  Prior to June 26, 2013, the criteria for a rating greater than 10 percent for left ulnar neuropathy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.26, 4.124a, DC 8516 (2014).

4.  As of June 26, 2013, the criteria for a 20 percent rating, but no higher, for left ulnar neuropathy are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.26, 4.124a, DC 8516 (2014).

5.  The criteria for entitlement to a rating greater than 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.71(a), DC 5257 (2014).

6.  The criteria for entitlement to a rating greater than 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.71(a), DC 5257 (2014).

7.  Prior to June 26, 2013, the criteria for a compensable rating for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5276 (2014).

8.  From June 26, 2013, the criteria for a rating greater than 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5276 (2014).

9.  The criteria for a compensable rating for right fourth (ring) finger fracture, with scar, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5155, 5156, 5216, 5227, and 5230 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this case, the Veteran was advised in a July 2012 letter, prior to the issuance of the initial unfavorable rating decision in September 2012, of the information and evidence needed to establish entitlement to an increased rating, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  The July 2012 letter also informed the Veteran of how to substantiate a TDIU claim, as well as the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  As a result, the Board concludes that the Veteran has been provided with proper notice.

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including the Veteran's service treatment records, VA outpatient treatment records dated from February 2010 to December 2013, and private treatment records identified by the Veteran.  Notably, neither the Veteran nor his representative have identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Additionally, the Veteran has been provided with VA examinations in conjunction with the claims on appeal, including in September 2012 and June 2013.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities on appeal, as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Thoracolumbar Spine Disability

Historically, in a March 1997 rating decision, the RO granted service connection for lumbar fusion and assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.71a, DC 5292, effective September 1, 1996.  

The Veteran appealed the initial noncompensable rating assigned to his service-connected lumbar fusion and, in a January 1998 rating decision (issued in March 1998), the RO re-characterized his disability as scoliosis of the thoracolumbar spine, status post lumbar spine fusion, and increased his disability rating to 20 percent under DC 5299-5295, effective September 1, 1996.  While the Veteran had perfected an appeal as to the initial rating assigned to his service-connected thoracolumbar spine disability, he withdrew his appeal in March 1998. 

The Board notes that the regulations for rating disabilities of the spine were revised effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  The amendments provided a general rating formula for diseases and injuries of the spine, which applies to DCs 5235 to 5243, unless the disability is evaluated under the Intervertebral Disc Syndrome (IVDS) Formula.

In April 2012, the Veteran filed a formal claim seeking entitlement to TDIU, which was accepted to include an increased rating claim for his service-connected thoracolumbar spine disability.  The RO denied the Veteran's claim by continuing the 20 percent rating assigned to his service-connected thoracolumbar spine disability under the criteria in effect prior to September 2003, noting that the evidence did not show symptoms which warranted a higher rating under the amended criteria.  The Veteran has appealed the RO's determination, arguing that his thoracolumbar spine disability warrants a higher rating.  

The Board will proceed to determine if the Veteran's service-connected thoracolumbar spine disability warrants a higher rating.  In doing so, the Board will evaluate the Veteran's service-connected disability under all potentially applicable diagnostic codes in the amended schedular criteria, as this appeal has been pending since April 2012, after the amended criteria were made effective.

As noted, under the amendment to the Rating Schedule that became effective on September 26, 2003, spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which applies to DCs 5235 to 5243, unless DC 5243 is evaluated under the IVDS Formula.  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  The amendment that became effective on September 23, 2002 provided that intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243 and Note.

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation will be assigned for a spinal disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, as indicated previously, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula Note (2); Plate V.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.

The pertinent evidence of record consists of VA examination reports dated September 2012 and June 2013, VA outpatient treatment records, and private treatment records.  

While the evidentiary record contains a number private treatment records, the pertinent private medical records consist of an April 2012 record which shows the Veteran reported having difficulty with joint pain, including in his back, that significantly affected his work.  He reported that sitting and standing gave him the most pain and that he was better if he kept moving, although his job required that he sit constantly for work.  During this evaluation, the Veteran also reported having problems with urine flow and frequency, as he reported feeling the urge to go with only a minimal amount produced.  He also reported a history of nocturia but denied dysuria.  In this regard, he reported that he tried medication issued by VA but stated it did not seem to help much.  Objective examination revealed tenderness to palpation across the low back and the examiner noted it was uncomfortable for him to try and lay flat.  The relevant assessment was lumbar disc disease.  The examiner recommended a trial of Flomax for the Veteran's reported urinary flow issues.  

Otherwise, the VA treatment records show the Veteran has consistently complained of low back pain during the appeal period.  In January 2012, there was mild tenderness in the lower lumbar region.  In April 2012, he reported having stiffness and shooting pain in his low back.  In June 2012, he reported having low back pain when he gets up in the morning and evaluation of his back revealed tenderness to palpation in the upper lumbar spine.  In October 2012, he reported that his golfing had resulted in a setback of low back pain.  There was objective evidence of tenderness to palpation in the left lumbosacral region, with mild tenderness in the rest of the lumbar spine.  In November 2013, however, he reported that his low back pain was fairly stable.  

During the September 2012 VA spine examination, the Veteran reported having constant low back pain on a daily basis, for which he takes medication and employs standing, stretching, and bending techniques to improve the pain.  He reported that his pain is manageable if he does not sit, bend forward, or twist while sitting forward.  In this regard, he reported that he has flare-ups of pain when sitting in a chair bending forward for more than 20 minutes and that standing or bending over a patient caused increased pain in the right low back, with sharp twinges around the right hip, which were occasionally severe.  Despite the Veteran's report, the examiner noted that, during the examination, he sat comfortably crossing the left leg over the right and easily bent over to remove his sandals.  

Objective examination in September 2012 revealed the Veteran was able to demonstrate forward flexion to 90 degrees or greater, extension to 30 degrees or greater, and right and left lateral flexion and rotation to 30 degrees or greater, without any objective evidence of painful motion.  Repetitive range of motion did not reveal any additional limitation of motion, and the examiner noted the Veteran did not have any functional loss or impairment of the thoracolumbar spine.  The examiner also noted there was no localized tenderness, pain to palpation, guarding, muscle spasm, or muscle atrophy in the back.  He further noted the Veteran does not have IVDS of the thoracolumbar spine or use any assistive devices as a normal mode of locomotion.  In addition, muscle strength, reflexes, and sensory examination of the extremities were normal.  In terms of radiculopathy associated with the thoracolumbar spine disability, there was evidence of mild, intermittent pain in the right lower extremity which will be discussed in detail in conjunction with evaluation of the service-connected right lower autonomic neuropathy.  There were, however, no signs or symptoms of radiculopathy in the left lower extremity and no other neurologic abnormalities related to the thoracolumbar spine disability.  The examiner noted there was scar related to the thoracolumbar spine disability but the scar was not painful or unstable and its total area was not greater than 39 square centimeters.  

During the June 2013 VA spine examination, the Veteran reported having daily low back pain with sciatic-like symptoms on the right after standing up to 10 minutes.  The Veteran reported experiencing flare-ups of pain with frequent lifting and prolonged standing.  He reported that his back pain decreased during the day but measured an 8/10 at its worst and was manifested by occasional burning and "seering" sensations.  He reported that his pain is better with heat and compressive massage, but that his sciatica is separate from his pain, as it involves his right lateral thigh, is intermittent (as it occurs once every three months), and affects his balance.  

On objective examination in June 2013, the Veteran demonstrated forward flexion to 90 degrees or greater without objective evidence of pain, extension to 30 degrees with pain, right and left lateral flexion to 25 degrees with pain, and right and left lateral rotation to 30 degrees without objective evidence of pain.  There was no additional limitation in range of motion following repetitive use testing, but the examiner noted the Veteran's functional loss and impairment included less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  There was mild tenderness and pain to palpation to the bilateral paralumbar area at L3 and L4, but there was no guarding, muscle spasm, or muscle atrophy of the thoracolumbar spine.  Muscle strength and sensory examination of the extremities was normal, but the Veteran's deep tendon reflexes were hypoactive (1+) in the bilateral knees and ankles.  There was also evidence of moderate intermittent pain and paresthesias in the right lower extremity which will be discussed in detail in conjunction with evaluation of the service-connected right lower autonomic neuropathy.  There were, however, no signs or symptoms of radiculopathy in the left lower extremity and no other neurologic abnormalities related to the thoracolumbar spine disability.  The examiner noted the Veteran does not have IVDS of the thoracolumbar spine and that the Veteran does not use assistive devices.  The examiner also noted that the scar related to the thoracolumbar spine disability was not painful or unstable and its total area was not greater than 39 square centimeters.  

In applying the foregoing facts to the General Rating Formula, the Board notes that the evidence of record does not reflect that the Veteran has demonstrated forward flexion limited to 30 degrees or less at any point pertinent to this appeal; nor does the evidence reflect that his thoracolumbar spine disability has been manifested by favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.  Instead, the evidence shows that the Veteran has consistently demonstrated forward flexion of his thoracolumbar spine to 90 degrees or more without objective evidence of painful motion.  See VA examination reports.  Therefore, a rating higher than 20 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability under the general rating formula.

In evaluating the Veteran's claim under DeLuca, 8 Vet. App. at 202, and Mitchell, 25 Vet. App. at 32, the Board notes that the Veteran has reported consistently experiencing flare-ups of pain in his low back.  In September 2012, he reported having flare-ups when sitting in a chair bending forward for more than 20 minutes and that standing or bending over a patient caused increased pain in the right low back, with sharp twinges around the right hip.  In June 2013, he reported experiencing flare-ups of pain with frequent lifting and prolonged standing.  Despite the report of flare-ups of pain, there was no objective evidence of painful motion or additional functional limitation due to pain or other symptoms at the September 2012 examination while, at the June 2013 examination, there was objective evidence of painful motion in extension and bilateral lateral flexion only, with no additional functional loss or limitation due to such pain, including after repetitive motion.  Therefore, while there was evidence of painful motion at the June 2013 examination, the Board notes any additional functional loss due to pain experienced by the Veteran during flare-ups or repetitive use is contemplated by the 20 percent rating assigned to his service-connected thoracolumbar spine disability.  Therefore, the Board finds that a higher rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45. 

The Board has considered whether a higher rating may be granted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  There is no lay or medical evidence showing the Veteran's thoracolumbar spine disability is manifested by incapacitating episodes of IVDS affecting the low back which requires treatment and bed rest prescribed by a physician.  Therefore, the Veteran's thoracolumbar spine disability does not warrant a disability rating higher than 20 percent based upon intervertebral disc syndrome or incapacitating episodes.

The Board has considered whether the Veteran may be assigned a separate compensable rating for the scar on his lumbar spine.  The preponderance of the evidence, inclusive of the September 2012 and June 2013 VA examination reports, shows that the lumbar spine scar is not painful, unstable, or cover an area greater than 39 square centimeters.  As such, and because there is no evidence or allegation of any symptomatology associated with the scar, or indication that the scar results in any disabling effects, assignment of a separate, compensable rating for the lumbar spine scar is not warranted.  See 38 C.F.R. § 4.118, DCs 7804, 7805 (2014).

The Board notes that, when evaluating the disability rating assignable to a spinal disability, any neurologic abnormalities associated with the spinal disability also must be considered.  At the outset, the Board notes that a separate 10 percent rating has been assigned for right lower extremity autonomic neuropathy, as secondary to the service-connected lumbar spine disability, and the appropriate rating assigned to this disability will be discussed in the decision herein.  Otherwise, however, there is no lay or medical evidence showing the Veteran's thoracolumbar spine disability has been manifested by a separately ratable neurologic disability, to include bowel or bladder dysfunction or left lower extremity radiculopathy.  In making this determination, the Board notes that the Veteran reported having problems with urine flow and frequency, as well as a history of nocturia, at a private examination in April 2012; however, the examining physician did not identify whether the Veteran's urinary flow problems were caused by or otherwise associated with his lumbar spine disability and urinary or other bladder problems are not reflected in the other lay or medical evidence of record.  Even if the Board assumed that the urinary flow problems that were reported in April 2012 are associated with his lumbar spine disability, the evidence does not contain sufficient information regarding the severity and frequency of his urinary flow problems to assign a separate rating under 38 C.F.R. § 4.115a.  Therefore, the Board finds the preponderance of the evidence does not reflect that the Veteran experiences bladder, bowel, or other voiding dysfunction as a result of his service-connected thoracolumbar spine disability; thus, a separate compensable rating is not warranted. 

The Board finds there is no basis for staged rating of the thoracic or lumbar spine disability, pursuant to Fenderson, 12 Vet. App. at 119, as the lay and medical evidence shows the Veteran's service-connected thoracolumbar spine disability has remained relatively stable throughout the appeal period. 

In summary, the Board finds the preponderance of the evidence is against assigning a disability rating greater than 20 percent for service-connected thoracolumbar spine scoliosis, status post lumbar spine fusion, with degenerative disc disease and arthritis, at any point during the appeal period.

Right Lower Autonomic Neuropathy

As noted, a separate disability rating has been assigned for right lower extremity (RLE) autonomic neuropathy as secondary to the service-connected lumbar spine disability.  In a March 1997 rating decision, the RO assigned an initial, noncompensable rating, effective September 1, 1996, while in, January 1998, the RO increased his disability rating to 10 percent, effective September 1, 1996.  

In April 2012, the Veteran filed a formal claim seeking entitlement to TDIU, which was accepted to include an increased rating claim for his service-connected RLE autonomic neuropathy.  The RO denied the Veteran's claim by continuing the 10 percent rating assigned to his service-connected RLE neuropathy, and the Veteran has appealed the RO's determination.

The Veteran's RLE neuropathy is rated 10 percent disabling pursuant to 38 C.F.R. § 4.124a, DC 8599-8521.  Because the Veteran's specific disability is not listed in the rating schedule, the RO rated his disability by analogy pursuant to 38 C.F.R. §§ 4.20 and 4.27.  The Board notes that when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27.

Under DC 8521, a 10 percent rating requires mild incomplete paralysis of the external popliteal nerve (common peroneal); a 20 percent rating requires moderate incomplete paralysis of the popliteal nerve; a 30 percent rating requires severe incomplete paralysis of the popliteal nerve; and a 40 percent rating requires complete paralysis, whereby there is foot drop and slight droop of the first phalanges of all toes, one cannot dorsiflex the foot, and extension (dorsal flexion) of the proximal phalanges of toes is lost; abduction of foot is lost, adduction is weakened; and anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521 (2014).

While the RO assigned the initial 10 percent rating under DC 8521, for the external popliteal nerve, the evidence does not show that the Veteran's RLE neuropathy involves the external popliteal nerve.  Instead, the evidence variously shows the RLE neuropathy involves his sciatic and femoral nerves.  See September 2012 and June 2013 VA spine examination reports, respectively.  Nevertheless, in order to afford the Veteran the highest disability rating possible and given the varying information regarding the nerve affected by the right lower extremity neuropathy, the Board will evaluate his right lower extremity neuropathy under all potentially applicable diagnostic codes, including DC 8521 (external popliteal nerve), DC 8520 (sciatic nerve) and DC 8526 (femoral/anterior crural nerve), based upon the evidence of record.  

Under DC 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating requires complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2014).

Under DC 8526, incomplete paralysis of the femoral nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, and a 30 percent evaluation when severe.  Complete paralysis of the femoral nerve warrants a 40 percent evaluation where there is paralysis of the quadriceps extensor muscles.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

The pertinent evidence of record consists of VA examination reports dated September 2012 and June 2013, VA outpatient treatment records, an April 2012 private treatment record, and statements submitted by the Veteran in support of his claim.  

In a May 2012 statement, the Veteran reported having pain in the right lower quadrant of his right buttock that extended down the right leg into the joint below the tibia and fibula.  He stated that he could not tell if the pain was sciatic in nature but that it is always related to his low back pain.  In October 2012, he reported that the pain radiating down his right leg caused extreme discomfort and that the skin on his right foot is markedly discolored, with deep cracking and fissuring.  

During an April 2012 private evaluation, the Veteran reported having difficulty with joint pain, including in his right leg, that significantly affected his work.  He reported having constant burning in the lateral right leg with pain shooting into the right great toe, numbness in the right foot with prolonged standing, and occasional ankle swelling.  Objective examination revealed positive straight leg raise bilaterally but there was no other information regarding the right lower extremity.  The assessment included persistent sciatica in the right leg with right foot pain.  

Otherwise, VA treatment records reflect ongoing complaints of right lower extremity pain.  In January 2012, the Veteran reported his past radicular symptoms but, on objective examination, the strength in his bilateral lower extremities was normal (5/5).  In April 2012, he reported experiencing increased right thigh pain but sensation was normal in the bilateral lower extremities.  In June 2012, the Veteran reported having some relief of right leg pain when he works on his foot and ankle and, as such, requested treatment in that area again.  In August 2012, he also reported having a difference in temperature in the right and left limbs, which he reported was due to his previous lumbar fusion.  In November 2013, the Veteran reported having occasional episodes of sciatic pain in the right posterior thigh, with numbness in the right foot while standing and walking slowly.  There was, however, no objective evidence of weakness in the leg.  

During the September 2012 VA spine examination, the examiner noted that the Veteran's lumbar fusion resulted in autonomic neuropathy in the RLE, as well as residual sciatic pain in the right lower back over the right buttock to the right hip area on a daily basis; notably, however, the examiner stated that the sciatic pain in the right buttock and hip is different than the sensation to temperature change and numbness in the right lower extremity.  The physician who conducted the September 2012 VA peripheral nerves examination also noted that the Veteran's right sciatic buttock pain is different from the numbness the he experiences in his RLE.  

Parenthetically, the Board notes that service connection has been established only for the right lower extremity autonomic neuropathy; therefore, only the findings related to the autonomic neuropathy will be discussed.  In this regard, the September 2012 VA spine examiner noted that the Veteran's autonomic neuropathy has remained stable, as numbness has remained the same and there was no evidence of foot drop.  The examiner also noted the Veteran has been able to run without any problems in his right lower extremity.  

On objective examination in September 2012, there was no evidence of muscle atrophy and muscle strength was normal during knee extension, ankle dorsiflexion and plantar flexion, and great toe extension.  Moreover, deep tendon reflexes were normal in the right knee and ankle.  Sensory examination was normal in the upper anterior thigh, thigh and knee, lower leg and ankle, and foot and toes.  The examiner noted the Veteran's radiculopathy involved the right sciatic nerve and was manifested by mild, intermittent pain in the right lower extremity, with no evidence of paresthesias, dysesthesias, or numbness in the right lower extremity.  

During the September 2012 VA peripheral nerves examination, the examiner noted the diagnosis of autonomic neuropathy in the right lower extremity, which he stated was manifested by residual numbness and has been constant and unchanged over the past few years.  The examiner noted there has been no foot drop, leg infections, or loss of range of motion, but he noted there has been temperature sensation change in the right leg, which feels significantly warmer than the left.  

The examiner noted that, in the right lower extremity, there was mild constant and intermittent pain and numbness.  However, muscle strength was normal in knee extension and right ankle plantar flexion and dorsiflexion.  There was no evidence of muscle atrophy and normal deep tendon reflexes in the right knee and ankle.  In addition, sensory examination was normal in the upper anterior thigh, thigh and knee, lower leg and ankle, and foot and toes.  The examiner also noted that the sciatic, external popliteal and femoral nerves were normal, without evidence of paralysis in the RLE.  

During the June 2013 VA spine examination, the examiner noted the Veteran developed autonomic neuropathy after the lumbar fusion, noting that the Veteran now reports that his right leg continues to feel very warm and burns and that he also has residual, intermittent sciatica in the right lower extremity.  There was, however, no evidence of motor weakness of the lower extremities.  The examiner noted that the RLE autonomic neuropathy was manifested by the right leg and foot always feeling two to three degrees warmer than the left.  He further noted that sensation to light touch testing was normal in the right upper anterior thigh, thigh and knee, lower leg and ankle, and foot and toes.  He further noted that the Veteran's radiculopathy was manifested by moderate, intermittent pain and paresthesias, without evidence of constant pain or numbness in the RLE.  He noted that the Veteran's radiculopathy was mild in severity and involved the femoral nerve roots.  

While the physician who conducted the June 2013 VA peripheral nerves examination did not note the diagnosis of RLE autonomic neuropathy, he noted there was moderate, intermittent pain in the RLE, with mild paresthesias/dysesthesias, but no numbness.  Muscle strength was normal in knee extension and ankle plantar flexion and dorsiflexion, while deep tendon reflexes were hypoactive in the bilateral knee and ankles.  There was, however, no evidence of muscle atrophy and sensory examination was normal in the upper anterior thigh, thigh and knee, lower leg and ankle, and foot and toes.  The examiner also noted that the sciatic, external popliteal, and femoral nerves were normal, without evidence of paralysis in the RLE.  

In summary, the preponderance of the evidence shows the Veteran's RLE autonomic neuropathy is manifested by no more than moderate, intermittent pain that radiates down the RLE, warm temperature in the right leg, and burning/paresthesias.  The Veteran has reported (and physicians have noted) his disability is manifested by residual numbness; however, objective examination has consistently revealed normal sensation to light touch throughout the right leg, foot, and toes.  Muscle strength has also been consistently normal in knee extension, ankle flexion and dorsiflexion, and great toe extension.  Notably, there has been no lay or medical evidence of foot drop, muscle atrophy, paralysis in the leg or foot, or limited motion as a result of the RLE neuropathy.  Moreover, impaired, hypoactive reflexes are reflected in the record but not before June 2013.  

The Board finds that the Veteran's service-connected RLE autonomic neuropathy is manifested by no more than a mild impairment of the affected nerve throughout the appeal.  The Board notes that there is no sensory impairment as a result of the RLE neuropathy, but there is evidence of RLE pain, warm temperature, and burning, with hypoactive reflexes in the right knee and ankle shown in June 26, 2013.  While there is evidence of diminished reflexes in the right lower extremity in June 2013, this evidence of increased symptomatology continues to more nearly approximate a mild impairment.  Indeed, the Board find probative that the evidence does not show a complete impairment of the reflexes, as objective examination has not revealed completely absent reflexes in the right lower extremity at any point during this appeal.  In addition, the evidence shows that the Veteran maintains normal muscle strength in his right lower extremity, with normal muscle tone.  Therefore, the Board finds that the Veteran's functional impairment of the right lower extremity - to include as due to his symptoms of RLE pain, warm temperature, and burning, and diminished reflexes in June 2013 - is no more than mild. 

In sum, the Board finds that the Veteran's service-connected RLE autonomic neuropathy is manifested by mild functional impairment, with symptoms of pain, warm temperature, and burning, which more nearly approximates a mild disability as contemplated by DC 8521 (external popliteal nerve), DC 8520 (sciatic nerve) and DC 8526 (femoral/anterior crural nerve).  Therefore, the Board finds that a disability rating greater than 10 percent is not warranted.  In reaching such conclusion, the Board reiterates that there is no sensory impairment in the RLE and, while there is a functional impairment, as shown by the evidence of diminished reflexes in June 2013, the preponderance of the evidence does not show a severe or diffuse functional impairment in the RLE or evidence of symptoms consistent with (or more nearly approximating) complete paralysis of the sciatic, external popliteal, or femoral nerve.  In this regard, the Board again notes there is no evidence that the right foot drops or dangles, that there is an impairment of knee, foot, or toe movement, or paralysis of the quadriceps extensor muscles.  See 38 C.F.R. § 4.124a, DCs 8520, 8521, and 8526.  

Left Ulnar Neuropathy

The Veteran's left ulnar neuropathy is rated 10 percent disabling under 38 C.F.R. § 4.124a, DC 8516.  At the outset, the Board notes the Veteran is right-hand dominant and, thus, his service-connected disability involves his minor extremity.  

Under DC 8516, the ratings for the minor extremity are as follows: incomplete paralysis of the ulnar nerve warrants a 10 percent rating, if mild; a 20 percent rating, if moderate; and a 30 percent rating, if severe.  The maximum 50 percent rating is warranted for complete paralysis of the ulnar nerve, which is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  See also 38 C.F.R. § 4.124a.  

The pertinent evidence of record consists of VA examination reports dated September 2012 and June 2013, VA outpatient treatment records, an April 2012 private treatment record, and statements submitted by the Veteran in support of his claim.  

In a May 2012 statement, the Veteran reported having significant pain and discomfort associated with the left ulnar nerve damage.  In October 2012, he reported that he has nearly constant pain in his left hand, elbow, and shoulder, further noting that his left arm is at least 20 percent weaker than the right and that he cannot work or sleep on his left side.  

The physician who conducted the April 2012 private evaluation noted the Veteran had arthritis in his hands, as well as his history of an ulnar nerve injury that was incurred during back surgery and has been manifested by paresthesias since that time.  Nevertheless, objective examination revealed normal grip strength, although there was some tenderness to palpation over the ulnar notch.  

VA treatment records show varying complaints involving the left hand.  In January 2012, the examiner noted the Veteran has had dysesthesias in the ulnar aspect of the left hand, with no additional notation as to the nature, severity, or frequency of such dysesthesias.  In April 2012, the Veteran variously reported having increased left arm discomfort in his elbow and shoulder, with occasional pain in his fingers and weakness while working out with a 10 pound weight.  He also reported bilateral hand cramping, which he attributed to working, as that is when it would typically happen.  He was noted to have "very slight" hypersensitivity in the left ulnar hand region.  In May 2012, he reported having sharp pain down the arm into the left pinky, which was noted to be essentially resolved later that month.  In August 2012, he reported having numbness and tingling in the left ulnar distribution.  

During the September 2012 VA peripheral nerves examination, the examiner noted the diagnosis of ulnar neuropathy in the left elbow, which was incurred during the Veteran's previous back surgery.  The examiner noted that the ulnar neuropathy has caused numbness in the left ring and little fingers, while the Veteran reported that he thinks it also causes contracture of the little finger with use and that his left hand weakness caused some difficulty with his dental practice and the use of instruments.  The Veteran reported that, since retiring, the numbness and intermittent pain in the left ring and little finger have continued.  The examiner noted that the numbness and intermittent pain he experiences starts at the elbow and are felt in the little and ring finger but that there has not been any loss of range of motion in the left elbow.  

The September 2012 examiner further noted that there is mild intermittent and constant pain, as well as mild numbness, in the left upper extremity, with no evidence of paresthesias or dysesthesias.  However, muscle strength was normal in elbow flexion and extension, wrist flexion and extension, gripping, and pinching (thumb to index finger), without evidence of muscle atrophy.  Sensory examination was also normal in the hands and fingers, and the examiner noted that the ulnar nerve was normal in the right hand, without evidence of paralysis.  

During the June 2013 VA peripheral nerves examination, the examiner noted the Veteran's left ulnar neuropathy severely limits his ability to lift any weights at all and is manifested by moderate constant pain, severe intermittent pain, moderate paresthesias and dysesthesias, and moderate numbness in the left upper extremity.  Nevertheless, there was normal muscle strength in elbow and wrist flexion and extension, gripping, and pinching, and there was no evidence of muscle atrophy.  However, sensation testing for light touch was decreased in the bilateral hands and fingers, and the examiner noted decreased local sensation at the base of the left thumb.  The examiner stated there was mild, incomplete paralysis of the left ulnar nerve.  

In summary, the preponderance of the evidence shows the Veteran's left ulnar neuropathy is manifested by pain that has been described as intermittent and constant, numbness, and paresthesias/dysesthesias.  The Board notes that it appears the Veteran's numbness and paresthesias increased in severity during this appeal, as the September 2012 examination reflects that his numbness was mild, with no evidence of paresthesias, and the June 2013 examination reflects that his numbness was moderate, with additional moderate paresthesias.  In this regard, the Board notes that VA treatment records dated January and May 2012 contain reports of dysesthesias, numbness, and tingling; however, as noted, there is no indication as to the severity of these symptoms, whereas the June 2013 examination report reflects that his paresthesias were moderate.  The evidence also shows the Veteran manifested an additional sensory impairment in his left upper extremity during this appeal, as the June 2013 examination shows decreased light touch sensation in the hand and fingers, with decreased sensation in the base of the left thumb, which was not shown previously.  Despite the foregoing symptoms, the Veteran's grip strength and muscle strength in elbow and wrist movement are normal, and there is no muscle atrophy in his left upper extremity.  

The Board finds that, as of June 26, 2013, the Veteran's service-connected left ulnar neuropathy more nearly approximated moderate disability which warrants an increased 20 percent rating under DC 8516.  In reaching this conclusion, the Board notes the evidence shows that, at the June 2013 VA examination, the Veteran's left ulnar neuropathy continued to be manifested by moderate constant pain, as well as additional and increased symptoms of numbness, paresthesias, and decreased light touch sensation in the hand and fingers, including at the base of the right thumb.  The increased and additional symptoms were not shown prior to June 26, 2013; thus, an increased rating is warranted as of that date.  

The Board finds a rating greater than 10 percent is not warranted prior to June 26, 2013 because the pertinent evidence shows the Veteran's left ulnar neuropathy was only manifested by varying degrees of pain and mild numbness, tingling, and paresthesias, with no evidence of a sensory or functional impairment in the left upper extremity.  

The Board further finds that a rating in excess of 20 percent is not warranted effective June 26, 2013.  First, while there was evidence of decreased sensation to light touch in June 2013, the Board finds probative that the evidence does not show that the senses in his hands and fingers were completely absent.  In addition, while there is evidence of additional and increased symptoms of numbness and paresthesias in June 2013, the evidence shows the Veteran maintains normal muscle strength in gripping, pinching, and in elbow and wrist flexion and extension, with no evidence of muscle atrophy in the left upper extremity.  Given the lack of evidence showing a severe or diffuse sensory and/or functional impairment in the left upper extremity, the Board finds the preponderance of the evidence does not support a finding of severe, incomplete paralysis or complete paralysis of the ulnar nerve to warrant a 30 and 50 percent rating, respectively, under DC 8516.  

Therefore, the Board finds the Veteran's left ulnar neuropathy more nearly approximates moderate disability as of June 26, 2013, but no earlier and warrants a 20 percent rating, but no higher, under DC 8516 as of that date.  

Right and Left Knee

The Veteran's right and left knee disabilities are rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5257.  Under that code, recurrent subluxation or lateral instability of the knee is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.

Descriptive words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has stated that when a knee disorder is rated under DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under DCs 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  Nevertheless, if a rating is assigned under the provisions for other knee impairment under DC 5257, a separate 10 percent rating may be assigned under 38 C.F.R. § 4.59, where arthritis is manifested by limited (albeit noncompensable), and painful motion.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Further, where a Veteran has arthritis and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra; Id.  In this context, the Court has also held that, when read together, DC 5003 and 38 C.F.R. § 4.59 reflect that painful motion of a major joint caused by degenerative arthritis is deemed limited motion, even though no actual limitation of motion is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488.

The pertinent evidence of record consists of VA examination reports dated September 2012 and June 2013, VA outpatient treatment records, and an October 2012 statement submitted by the Veteran wherein he stated that both knees are extremely lax and susceptible to injury upon stress.  

VA treatment records consistently note the Veteran's history of knee arthralgias.  In April 2012, he reported having occasional, radiating, burning pain in various locations, including the right lateral knee, also noting that the pain also radiates up from his right ankle sometimes.  In March 2013, the Veteran reported incurring an injury to his right knee playing golf two weeks before, while sprinting up a small hill, during which he felt a pull and pop in right posterior knee.  He had pain with walking, which was improving until he had a similar injury on the golf course with pain and popping in the same area.  Objective examination revealed pain in the posterior knee with walking but no evidence of clicking, locking, or buckling of the knee.  

During the September 2012 VA knees examination, the examiner noted the Veteran's knee pain had improved over the years, as he denied having pain at the time of the examination or on a daily basis.  The Veteran also reported walking and/or running on the treadmill.  He reported having pain after exercise but stated he can walk 10 flights of stairs without difficulty.  He reported having some laxity, popping, clicking, but he denied having swelling, locking, or flare-ups of pain.  

On objective examination in September 2012, the Veteran was able to demonstrate right and left knee flexion to 125 degrees, with no objective evidence of painful motion, and normal extension to zero degrees, with objective evidence of pain in the right knee at zero degrees, and no evidence of pain in the left knee.  Repetitive motion did not result in any additional loss of range of motion and the examiner stated there was no functional loss or impairment of the knee or lower leg.  There was no evidence of tenderness to palpation of the joint line or soft tissues and muscle strength was normal bilaterally in knee flexion and extension.  Likewise, there was normal anterior, posterior, and medial-lateral instability in both knees, and the examiner stated there was no history of recurrent patellar subluxation or dislocation.  The examiner further noted the Veteran has not had any meniscal conditions or surgical procedures therefor, including a meniscectomy or total knee joint replacement.  Finally, the examiner noted there are no scars associated with the right and left knee disabilities and that x-rays did not document degenerative or traumatic arthritis or patellar subluxation.  

During the June 2013 VA knees examination, the examiner noted the Veteran's pain is bilateral and involves the anterior aspects of both knees but especially the right.  The Veteran reported having more frequent right knee pain, which is aggravated by walking on uneven ground, twisting movements, sprinting suddenly, walking stairs, or prolonged standing or lifting.  He described his pain as burning and sharp discomfort behind his right knee but he stated his right knee pain is transitory, not chronic.  While the examiner initially noted the Veteran had bilateral knee pain, he later stated that the left knee is not painful but, instead, feels unstable.  The Veteran reported stumbling and falling on the treadmill due to his right knee giving out and, in this regard, he reported wearing a right knee brace while golfing or exercising, as it feels more stable.  The Veteran reported having flare-ups of pain in his right knee, which he described as an 8/10 and a burning sensation after exercising or any other activity.  

On objective examination in June 2013, the Veteran was able to demonstrate right knee flexion to 135 degrees and normal extension to zero degrees, with no objective evidence of pain.  In the left knee, he demonstrated flexion to 140 degrees and normal extension, with no objective evidence of painful motion.  Repetitive motion did not result in any additional loss of range of motion; however, the examiner stated the functional loss or impairment included less movement than normal in the right knee, without any functional loss or impairment in the left knee.  There was evidence of tenderness to palpation of the joint line or soft tissues in the right knee only, but his muscle strength was normal bilaterally in knee flexion and extension.  Additionally, there was normal anterior, posterior, and medial-lateral instability in both knees, and the examiner stated there was no history of recurrent patellar subluxation or dislocation.  The examiner further noted the Veteran has not had any meniscal conditions or surgical procedures therefor, including a meniscectomy or total knee joint replacement.  Nevertheless, the examiner noted the Veteran occasionally uses a brace on his right knee for instability whenever he is exercising or golfing.  However, there were no scars associated with the right and left knee disabilities and no x-ray evidence of degenerative or traumatic arthritis or patellar subluxation.  

In summary, the June 2013 examiner noted there was no deformity or laxity in the left knee, while there was crepitus in the right knee under the patella and some tenderness with lateral movement of the right patella, as well as in the anterior knee cap and popliteal fossa.  There was no other deformity in the right knee and no effusion.  The examiner noted that quadriceps strength was normal (5/5) bilaterally, without atrophy.  He further noted there were no reports of weakness during repetitive motion and that lack of endurance and incoordination are not factors.  

The Board finds that a rating greater than (and in addition to) the current 10 percent is not warranted for the Veteran's right or left knee disabilities.  In evaluating the Veteran's disabilities under DC 5257, the Board notes that the evidentiary record contains consistent subjective reports of bilateral knee laxity.  See October 2012 Veteran statement and VA examination reports.  There is, however, no objective evidence of buckling, subluxation, or dislocation of the knee; in fact, objective examination has revealed normal anterior, posterior, and medial-lateral instability in both knees, with no x-ray evidence of patellar subluxation.  Despite the lack of objective evidence of laxity in the bilateral knee joints, the Veteran is competent to report his symptoms of instability and the Board notes that he wears a right knee brace to ensure stability while exercising or playing golf.  Given this evidence, the Board finds that any laxity or instability experienced by the Veteran in his right and left knees is no more than mild and is adequately contemplated by the 10 percent ratings currently assigned under DC 5257.  Indeed, a rating higher than 10 percent is not warranted under DC 5257 as there is no objective evidence of instability in the right or left knee joint and the evidence, as a whole, does not reflect right or left knee instability or subluxation that more nearly approximates a moderate or severe disability.

The Board has considered whether a separate rating may be assigned for arthritis, given the guidance provided by VA's General Counsel in VAOPGCPREC 23-97 and 9-98, as well as 38 C.F.R. § 4.59, Lichtenfels, supra, and Burton, supra.  However, there is no lay or medical evidence showing the Veteran's right and left knee disabilities are manifested by arthritis or limitation of motion that warrants a compensable rating under DCs 5260 or 5261.  Therefore, separate ratings based upon arthritis and limitation of motion are not warranted in this case.  

Nevertheless, the Board notes that the Veteran reported having pain in the right knee while demonstrating normal extension at the September 2012 VA examination and also reported having flare-ups of pain in his right knee after exercising or any other activity.  However, even considering additional functional loss due to pain and other factors, including during flare-ups, there is no evidence showing that, at any time during the appeal period, right or left knee flexion has been limited to 30 degrees or extension limited to 15 degrees, so as to warrant assignment of a higher rating under DCs 5260 or 5261.  While the Veteran's reports of painful right knee motion and flare-ups of pan raises the application of 38 C.F.R. §§ 4.40 and 4.45, the Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but does not, in and of itself, constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.

In this case, the evidence does not show that the Veteran's pain has resulted in any additional functional limitation or loss, including loss of motion.  Indeed, as noted, the Veteran has demonstrated normal motion (or nearly normal motion, e.g. 135 degrees of flexion in the right knee at the June 2013 VA examination) throughout this appeal, without any additional functional loss after repetitive motion or additional limitation of motion due to pain or other factors, including weakness, lack of endurance, or incoordination.  Therefore, the Board finds that any functional impairment shown during flare-ups or due to painful motion is contemplated by the 10 percent ratings currently assigned.  The evidence of record does not document additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent ratings. 

The Board has considered the Veteran's right and left knee disabilities under all other potentially applicable diagnostic codes.  There is no allegation or indication that the Veteran's disabilities have been manifested by ankylosis, meniscus or other semilunar cartilage that is symptomatic or has been removed, impairment of the tibia or fibula, or genu recurvatum.  Therefore, the Veteran is not entitled to a higher or separate ratings under DCs 5256, 5258, 5259, 5262, or 5263. 

In evaluating this claim, the Board acknowledges that the Veteran believes that his right and left knee disabilities have been more severe than the assigned disability rating reflects.  The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the medical evidence offering detailed, specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The medical evidence also largely contemplates the Veteran's descriptions of symptoms.  Accordingly, the lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether staged ratings under Fenderson, 12 Vet. App. at 119, are appropriate for the Veteran's right and left knee disabilities.  The Board finds that his symptomatology has been stable throughout the appeal period.  
Therefore, assigning a staged rating for his right knee disability is not warranted.

In conclusion, the preponderance of the evidence is against the award of a disability rating greater than 10 percent for service-connected right and left knee patellofemoral syndrome under any applicable DC, including DC 5257.

Bilateral Pes Planus

The Veteran's bilateral pes planus is evaluated under 38 C.F.R. § 4.71a, DC 5276 which provides that, for a bilateral disability, a 0 percent (noncompensable) rating is assigned for mild symptoms of pes planus that are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The criteria in DC 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); see also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).  

At the outset, the Board notes that it appears that the RO appropriately has assigned a single rating for pes planus, as the medical evidence indicates that these conditions effectively constitute a single foot disability.  See 38 C.F.R. § 4.14 (2014) (providing that evaluation of the same disability under different diagnostic codes is to be avoided).  While separate evaluations for separate problems arising from the same injury may be assigned if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14, here, there is no basis for assigning separate evaluations for pes planus, as the rating criteria contemplates a rating based upon bilateral involvement and no additional, separate claims concerning the feet have been raised by the Veteran.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).  As there are no separate and distinct manifestations which have not already been contemplated under the disability rating for pes planus, the Board cannot award a separate evaluation, even if service connection was warranted, as rating such overlapping symptomatology would result in pyramiding.  Id. 

The Board will proceed to evaluate whether the Veteran's bilateral pes planus warrants a higher disability rating prior to or after June 26, 2013.  

During the September 2012 VA flatfeet examination, the Veteran reported wearing inserts and special shoes for running and exercise, which he replaces frequently.  He stated that most of his discomfort occurs early in the morning for 15 to 20 minutes when they are stiff but that his feet are fine after he stretches.  The examiner noted the Veteran does not have any restrictions and does not have pain on a daily basis.  Instead, he experiences pain after running or in the morning.  

As for the signs and symptoms of the Veteran's bilateral pes planus, the examiner noted there is accentuated pain on use of the feet, but no pain on manipulation of the feet, swelling on use, characteristic calluses, or tenderness of the plantar surfaces of the feet.  He further noted there is no decreased longitudinal arch height on weight-bearing, as well as no objective evidence of marked deformity of the feet or marked pronation.  He also noted that the weight-bearing line does not fall over or medial to the great toe in either foot, and no inward bowing or marked inward displacement or severe spasm of the Achilles' tendon on manipulation.  Overall, it was a normal foot examination, with no evidence of scars.  

During the June 2013 VA flatfeet examination, the Veteran reported having a daily ache in the bottom of the arches in both feet, and he also reported wearing bilateral orthotics.  There was accentuated pain on use and manipulation of both feet and extreme tenderness of the plantar surface of both feet but the Veteran's symptoms are relieved by arch supports.  There is evidence of decreased longitudinal arch height on weight-bearing bilaterally and the weight-bearing line falls over or medial to the great toe bilaterally, but the examiner stated there was no other lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  There was evidence of inward bowing of the Achilles tendon, but no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  Nor was there any objective evidence of swelling on use, characteristic calluses, marked deformity of the feet, marked pronation, or scars.  

The Board finds the Veteran's bilateral pes planus does not warrant a compensable rating prior to June 26, 2013, or a rating in excess of 10 percent from June 26, 2013.  Indeed, the evidence dated prior to June 2013 reflects that the Veteran's pes planus was manifested by discomfort and stiffness in the morning and pain after running and exercising.  The Veteran stated that his discomfort and stiffness lasted for 15 to 20 minutes and was relieved by stretching.  He also stated that he did not experience pain on a daily basis and that he wore inserts and special shoes for running.  In sum, the evidence reflects that, prior to June 2013, the Veteran's pes planus was manifested by mild symptoms that were relieved by inserts, special shoes, and stretching and, thus, more nearly approximated the level of disability contemplated by the noncompensable rating, but no higher, under DC 5276.  In this context, the Board notes that, prior to June 2013, there is no lay or medical evidence of moderate pes planus symptoms, including the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation of the feet.  Nor is there evidence of more severe symptoms, including marked deformity of the feet, swelling on use, calluses, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles.  Therefore, a compensable rating is not warranted prior to June 2013.  

Despite the foregoing, the evidence dated from June 26, 2013, shows the Veteran's symptoms increased in severity, as he reported having daily pain in his arches and objective evidence showed accentuated pain on use and manipulation of the feet and the weight-bearing line over and medial to the great toe.  While there was no evidence of inward bowing of the tendo Achilles, the evidence reflects that the Veteran's pes planus was manifested by moderate symptoms; thus, it more nearly approximated the level of disability contemplated by the 10 percent rating under DC 5276.

A rating higher than 10 percent is not warranted, however, because the evidence does not reflect that the Veteran's symptoms more nearly approximated a severe disability.  Indeed, while the evidence shows the Veteran experienced accentuated pain on use and manipulation of the feet and extreme tenderness in the plantar surfaces of his feet, which are symptoms contemplated by the 30 and 50 percent rating, respectively, under DC 5276, there was no objective evidence of marked deformity of the feet, swelling on use, or callosities; nor was there evidence of marked pronation, marked inward displacement and severe spasm of the tendo Achillis, and the evidence shows the Veteran's symptoms were relieved by arch supports.  Therefore, while the Veteran manifested more severe symptoms of pes planus, after June 26, 2013, his overall disability picture did not reflect or more nearly approximate a severe or pronounced disability to warrant a rating higher than 10 percent.  

The Board also has considered whether a higher rating is warranted under any other potentially applicable diagnostic code but has determined that the most appropriate diagnostic code for rating the disability is the diagnostic code for flat feet and that no reasonable basis exists for assigning a higher rating under another diagnostic code.  Indeed, the Veteran does not have weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammertoes, or malunion or nonunion of the tarsal or metatarsal bones.  Additionally, as discussed above, nor does the evidence reflect a moderately-severe or severe foot injury as a result of the Veteran's pes planus.  Therefore, DCs 5277, 5278, 5279, 5280, 5281, 5282, 5283, or 5284 are for application in this case.  

The Board has also considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Board has found no section that provides a basis upon which to assign a higher rating.

Finally, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) also have been considered.  An increased rating is not warranted at any point pertinent to this appeal on the basis of functional loss due to pain or weakness (to include after repetitive use or during flare-ups) in this case, as neither was described during the September 2012 or June 2013 VA examination and the Veteran has not so alleged during this appeal.  Instead, the Veteran's objective symptoms are supported by pathology consistent with a noncompensable rating prior to June 2013 and a 10 percent rating thereafter, and the evidence does not show any additional functional limitation, such as limited movement or restricted function of the feet, for which a higher rating should be granted.  Indeed, any functional limitation experienced by the Veteran as a result of pain is contemplated by the ratings currently assigned.  Therefore, a higher disability rating is not warranted based upon DeLuca, 8 Vet. App. at 202, and the provisions of 38 C.F.R. §§ 4.40, 4.45. 

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of a compensable rating for the Veteran's service-connected bilateral pes planus prior to June 26, 2013, or a rating in excess of 10 percent thereafter.  

Right Fourth Finger Fracture

The Veteran has reported experiencing significant pain and discomfort in his right ring finger.  In July 2011, a private physician noted the Veteran had some occasional pain in the right hand, although he noted that his left hand symptoms were more consistent and the examiner did not note any objective symptoms involving the right hand or right ring finger.  

During the September 2012 VA hand/finger examination, the examiner noted the Veteran's diagnosis of right ring finger fracture with surgical fixation, further noting that, while the Veteran does not have pain in his finger on a daily basis, he does experience pain and swelling with use of the finger, as well as clicking and popping.  The September 2012 VA examiner noted that the Veteran experiences flare-ups, which are manifested by problems gripping things and with repetitive use; however, the Board notes it is unclear if these flare-ups involve the right hand, as the examiner was also conducting an examination of the left hand ulnar neuropathy.  Nevertheless, the examiner noted there was no limitation of motion or evidence of painful motion in any of the fingers, including the right ring finger, and that the Veteran was able to demonstrate repetitive motion without any additional limitation of motion.  The examiner further noted that there is no functional loss or limitation of any of the fingers and that there was no subluxation or effusion in any of the finger joints.  The examiner stated he could hear a clicking sensation in one of the joints, although he could not specify which joint and did not identify which hand to which he was referring.  He also noted that that thenar and hyperthenar areas were normal and that there was no tenderness or pain on palpation in either hand or fingers.  There was no evidence of ankylosis of the fingers and his grip strength was normal.  The evidence also shows there is a scar on the right ring finger but that the scar was not painful or unstable and did not exceed an area greater than 39 square centimeters.  See September 2012 VA scars examination report.  

The physician who conducted the June 2013 VA hand/finger examination noted that, since the Veteran's in-service surgical fixation, he has experienced intermittent cramps in his right hand, with seering/sharp pain in the right ring finger.  The examiner further noted the Veteran had reported intermittent triggering of the finger, which was made worse by his work as a dentist, and that the Veteran reported frequent, daily flare-ups, even with moderate use of the hand.  The June 2013 VA examiner noted there was limitation of motion in the right ring finger but he indicated there was no gap between the thumb and finger, no gap between any of the fingertips and the proximal transverse crease of the palm, and no evidence of painful motion in attempting to touch the palm with the fingertips.  The Veteran was able to perform repetitive motion with his fingers, which did not reveal any additional limitation of motion in the fingers.  In sum, the examiner noted that the Veteran experienced functional loss and impairment in his right ring finger, which consisted of less movement than normal and a mild rotational deformity of the right ring finger.  There was objective evidence of tenderness and pain to palpation in the right hand, but the Veteran's grip strength was normal in the right hand and there was no indication of ankylosis of the right ring finger or associated scars.  

In evaluating the merits of the Veteran's increased rating claim, the Board notes at the outset that his service-connected residual right ring finger fracture is currently rated by analogy under DC 5099-5227.  DC 5227 provides the rating criteria for ankylosis of the ring or little finger and provides that ankylosis of the ring or little finger, whether unfavorable or favorable, warrants a noncompensable rating whether it affects the major or minor hand.  The Board notes that the Veteran's service-connected disability has not been shown to be manifested by ankylosis of the ring finger.  However, with ankylosis, consideration must also be given to whether an additional evaluation is warranted for resulting limitation of motion of other digits or for interference with overall function of the hand.  See Note following DC 5227.  

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, DC 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angluation of a bone.  Id.  Note (3)(ii) explains that, if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis. 

In evaluating this claim, the Board finds that, given the nature of the Veteran's service-connected residual right ring finger disability, his disability is more appropriately rated under Diagnostic Code 5230, which provides the criteria for limitation of motion of the ring or little finger.  See Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated). 

DC 5230 assigns a noncompensable rating for any limitation of motion of the ring or little finger regardless of whether it affects the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Accordingly, a noncompensable disability evaluation represents the maximum schedular rating available for limitation of motion of the ring or little finger under Diagnostic Code 5230.

A compensable rating for ring or little finger disabilities requires amputation.  See 38 C.F.R. § 4.71a, DCs 5155, 5156.  Amputation of the ring and little fingers warrant a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, DCs 5155, 5156.

The Board finds the preponderance of the evidence does not establish entitlement to a compensable rating for the service-connected residual right ring finger disability at any point pertinent to this appeal.  Indeed, while the evidence dated from June 26, 2013 shows the Veteran's disability is manifested by limited motion in the right ring finger, limited motion does not warrant a compensable rating under DC 5230.  Moreover, there is no evidence that the Veteran's limited motion is due to pain or any other symptoms, such as weakness, fatigability, or lack of coordination.  Instead, it appears that the Veteran's limited ring finger motion is due to a rotational deformity, which has not resulted in any additional functional limitation for which a compensable rating has been assigned.  In this regard, the Board again notes that the Veteran's service-connected disability has not been shown to be manifested by ankylosis of the ring finger or shown to interfere with the overall function of his hand.  In fact, the June 2013 VA examiner specifically noted that the Veteran's grip strength was normal and that his residual right ring finger disability does not result in functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  As a result, the evidence does not establish entitlement to a compensable disability rating for the service-connected residual right ring finger disability based upon limitation of motion, ankylosis, or amputation. 

The Veteran has not complained of or been shown to have painful motion in his right ring finger and, thus, consideration of whether an additional rating is warranted based upon additional functional loss due to pain, weakness, fatigability, incoordination, or painful movement is not warranted in this case.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca, 8 Vet. App. at 202. 

The Board has considered the Veteran's service-connected residual right ring finger fracture under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4.  As discussed above, the evidence of record does not establish entitlement to a compensable rating for the Veteran's residual right ring finger disability based upon limitation of motion, ankylosis, or amputation, and there are no other applicable diagnostic codes that provide a basis to assign a disability rating higher than the noncompensable rating currently assigned.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected right finger disability, as the Veteran was shown to have limited motion in his right ring finger in June 2013, but no earlier.  See Fenderson, 12 Vet. App. at 119.  Despite the evidence of limited motion in June 2013, the evidence does not show that the Veteran experienced any functional impairment or loss as a result thereof to warrant a compensable rating at any point pertinent to this appeal.  Therefore, assigning staged ratings for such disability is not warranted. 

Therefore, for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a compensable disability rating for the service-connected residual fracture of the right fourth finger.


Other Considerations

The Board has contemplated whether the increased rating claims on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected thoracolumbar spine, bilateral knee, left ulnar neuropathy, bilateral pes planus, and right ring finger disabilities with the established criteria found in the rating schedule.  The Board finds that the symptoms associated with the service-connected disabilities addressed in this decision are fully addressed by the rating criteria under which such disabilities are rated.  Indeed, the ratings currently assigned for each disability contemplate the overall functional loss from the symptomatology attributable to the Veteran's back, knee, left elbow, right lower extremity, pes planus, and right ring finger disabilities, to include limitation of motion, pain, instability, and sensory loss, etc, as detailed above.  There are no additional symptoms of his service-connected disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected disabilities.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include decreased manual dexterity, less movement than normal, and problems with grabbing, lifting, and carrying.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there are no additional impairments that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 20 percent for thoracolumbar spine scoliosis, status post lumbar spine fusion, with degenerative disc disease and arthritis, is denied.  

Entitlement to a disability rating greater than 10 percent for right lower extremity autonomic neuropathy is denied.  

Entitlement to a 20 percent rating, and no higher, effective June 26, 2013, for left ulnar neuropathy is granted.  

Entitlement to a disability rating greater than 10 percent for right and left knee patellofemoral syndrome is denied.  

Entitlement to a compensable disability rating prior to June 26, 2013, and to a disability rating greater than 10 percent thereafter, for bilateral pes planus is denied.  

Entitlement to a compensable disability rating for residuals of right ring finger fracture is denied.


REMAND

The Veteran contends that he incurred a cervical spine disability during active service.  He also contends that his service-connected disabilities preclude his employability, entitling him to a TDIU.  While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Cervical Spine

Review of the record shows the Veteran has been diagnosed with degenerative arthritis and degenerative disc disease of the cervical spine.  See September 2012 VA neck examination report.  The Veteran has asserted that service connection is warranted for the current cervical spine disability, as it was incurred as a result of the postural constraints he endured while practicing dentistry during military service.  

The physician who conducted the September 2012 VA examination noted the Veteran's report of gradual onset of neck pain over the previous four to five years, which he noticed mostly while performing dental procedures that involved sitting and leaning over with his arms extended.  The VA examiner also noted there was one entry in the service treatment records (STRs) regarding myofascial syndrome, which he stated was a different description of the Veteran's current pain in the mid-cervical region, which was achy, dull, and steady.  The September 2012 examiner opined that he does not think the episode in 1986 (regarding myofascial syndrome) is related to the Veteran's current symptoms, as there is no definite history of trauma and no consistent history in the service records regarding any neck complaints.  

While the September 2012 VA examination and opinion are competent medical evidence, the Board finds the opinion is inadequate because it does not consider all relevant facts in this case, particularly the other notations of cervical spine/neck problems during service and the Veteran's assertion that his cervical spine disability was incurred as a result of his working as a dentist during service.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this regard, while the VA examiner correctly noted there was a notation of cervical-thoracic myofascitis in July 1986, the examiner referred to this condition as a single episode; however, the July 1986 STRs reflect that the Veteran had been experiencing worsening thoracic and cervical spine pain for six months and that his pain was directly related to the mechanics and posture associated with his work as a dentist.  The STRs also reflect that the Veteran was involved in a skiing accident in early 1979, which apparently resulted in a neck injury.  See July 1979 STR.  In this context, the Board notes that, while the Veteran never lodged any specific complaints regarding his neck or cervical spine as a result of the skiing injury (instead, he complained of neurologic problems with his right hand and thumb), the treatment records that document the skiing injury reflect that he had cervical strain and that an x-ray was conducted that showed neuro-foraminal narrowing at C3-4 on the right.  

Given that the VA examiner failed to address the skiing injury, which apparently resulted in cervical spine and/or neck problems 1979, or the evidence showing that the in-service diagnosis of cervical-thoracic myofasciitis was directly related to the Veteran's mechanics and posture as a dentist, an addendum opinion is needed that addresses all relevant facts in this case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008)

In addition to the foregoing, the Board notes that there are several STRs that need to be translated by VA from German into English.  Therefore, while on remand, translations of these documents should be obtained.  

TDIU

The Veteran also seeks entitlement to a TDIU.  While he has asserted specifically that the increasing pain in his service-connected low back, legs, and arms affect his ability to maintain employment, the grant of service connection for a cervical spine disability may impact the outcome of the TDIU claim, particularly given the evidence showing postural constraints due to his disabilities.  As a result, the TDIU issue is considered inextricably intertwined with the service connection claim remaining on appeal.  Therefore, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the claim being remanded by the Board and, thus, adjudication of a TDIU must be deferred pending development action on the service connection issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Obtain German to English translations of the service treatment records currently in German that are identified as such in VBMS.  A copy of these translated documents should be included in the Veteran's claims file.

2.  Then, return the claims file to the VA examiner who conducted the Veteran's September 2012 VA examination.  The claims file and a copy of this Remand must be made available to the examiner or another appropriate clinician.  Following a review of the record, the examiner is asked to identify all current disorders of the cervical spine.  For each currently diagnosed cervical spine disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any such disorder was incurred in service.   

In answering the foregoing, the examiner must consider the in-service treatment for cervical spine and neck pain; specifically the July 1986 STRs that show the Veteran had been experiencing worsening thoracic and cervical spine pain for six months and that his pain was directly related to the mechanics and posture associated with his work as a dentist, as well as the July 1979 STRs that show the Veteran was involved in a skiing accident in early 1979, which apparently resulted in a neck injury/cervical strain and x-ray evidence showing neuro-foraminal narrowing at C3-4 on the right.  

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


